DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statements (IDS) filed on 5 October 2021 and 13 October 2021.  The references cited on the PTOL 1449 forms have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of forming the sacrificial region in the substrate and forming the fin structure by patterning the substrate, the semiconductor layer and the sacrificial region in combination with all of the limitations of Claim 1.
Regarding Claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein an impurity containing region containing an impurity in an amount higher than the bottom fin structure is disposed 
Regarding Claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein an impurity containing region containing an impurity in an amount higher than the bottom fin structure is disposed between the embedded insulating layer and the bottom fin structure in combination with all of the limitations of Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896